ALLOWANCE
Drawings
The drawings were received on March 12, 2021.  These drawings are accepted.

Specification
The amendments to the specification were received on March 12, 2021.  These amendments are accept.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeonghyun Ju on April 7, 2021.
The application has been amended as follows: 
Claims:
1.	(Currently amended) A combustor nozzle assembly (100) of a gas turbine (1), the combustor nozzle assembly comprising:
a nozzle casing (110) having a cylindrical shape; 
____________a head end plate (47) having an interior surface (111) extending perpendicularly with respect to a flow of compressed air in the nozzle casing;
a curved structure (112) having an annular shape and a cross section forming an arc terminating at a first end and a second end, the first end of the arc of the curved structure communicating with an inner surface of the nozzle casing and the second end of interior surface of the head end plate formed by the inner surface of the nozzle casing and the interior surface of the head end plate; and
a fuel chamber (130) having an annular shape and [[is]] being configured to supply the nozzle casing with fuel via at least one fuel spray hole (120) formed through the curved structure to communicate with the fuel chamber, the fuel chamber formed by the convex surface of the curved structure and the inner corner,

wherein a portion of the inner surface of the nozzle casing that is disposed toward the inner corner and
wherein the curved structure is configured to smoothly change a direction of the flow of the flow of compressed air turned by structure.

2.	(Currently amended) The combustor nozzle assembly of claim 1,
wherein the nozzle casing has a predetermined inner diameter, and


4.	(Currently amended) The combustor nozzle assembly of claim 1, wherein the at least one fuel spray hole includes a plurality of fuel spray holes arranged in one or more rows extending around the curved structure in a circumferential direction.

5.	(Currently amended) The combustor nozzle assembly of claim 1, wherein the at least one fuel spray hole includes a plurality of fuel spray holes having different diameters, the plurality of fuel spray holes arranged in a predetermined pattern around the curved structure in a circumferential direction.

6.	(Currently amended) The combustor nozzle assembly of claim 4,
wherein the one or more rows of fuel spray holes includes a centrally disposed row; and
wherein the plurality of fuel spray holes include
a first fuel spray hole included in the centrally disposed row of fuel spray holes, and
a second fuel spray hole included in a different row of the one or more rows than the centrally disposed row and aligned with the first fuel spray hole in the circumferential direction, the second fuel spray hole having a diameter that is 10% to 50% of the diameter of the first fuel spray hole.

combustor nozzle assembly of claim 1, wherein the nozzle casing includes two or more first vortex projections having a predetermined length to generate a vortex of compressed air.

8.	(Currently amended) The combustor nozzle assembly of claim 7, wherein the two or more first vortex projections are spaced at a predetermined angle from each other around the inner surface of the nozzle casing.

9.	(Currently amended) The combustor nozzle assembly of claim 1, wherein the nozzle casing includes a second vortex projection having a predetermined length formed on the inner surface of the nozzle casing that is perpendicular to the direction of the flow of compressed air to generate a vortex of compressed air.

10.	(Currently amended) The combustor nozzle assembly of claim 9, wherein the second vortex projection is spirally formed toward a center.

11.	(Currently amended) The combustor nozzle assembly of claim 1, wherein the nozzle casing includes one or more third vortex projections having a predetermined length and formed spirally in an inflow direction of the compressed air to generate a vortex of compressed air.

12.	(Currently amended) A gas turbine (1), comprising:
a compressor (11),

a turbine (13),
wherein the combustor nozzle assembly comprises:
a nozzle casing (110) having a cylindrical shape; 
__________________a head end plate (47) having an interior surface (111) extending perpendicularly with respect to a flow of compressed air in the nozzle casing;
a curved structure (112) having an annular shape and a cross section forming an arc terminating at a first end and a second end, the first end of the arc of the curved structure communicating with an inner surface of the nozzle casing and the second end of the arc of the curved structure communicating with the interior surface of the head end plate formed by the inner surface of the nozzle casing and the interior surface of the head end plate; and
a fuel chamber (130) having an annular shape and [[is]] being configured to supply the nozzle casing with fuel via at least one fuel spray hole (120) formed through the curved structure to communicate with the fuel chamber, the fuel chamber formed by the convex surface of the curved structure and the inner corner,

wherein a portion of the inner surface of the nozzle casing that is disposed toward the inner corner and
wherein the curved structure is configured to smoothly change a direction of the flow of the flow of compressed air turned by structure.

17.	(Currently amended) The gas turbine of claim 16, wherein the two or more first vortex projections are spaced at a predetermined angle from each other around the inner surface of the nozzle casing.

18.	(Currently amended) The gas turbine of claim 12, wherein the nozzle casing includes a second vortex projection having a predetermined length formed on the inner surface of the nozzle casing that is perpendicular to the direction of the flow of compressed air to generate a vortex of compressed air.

21.	(Currently amended) The combustor nozzle assembly of claim 1,
wherein each of the at least one fuel spray hole has a center axis that passes through the curved structure perpendicular to a tangent of the curved structure, the tangent drawn at an intersection with the center axis, and
wherein the center axis is disposed on a line that passes through a center of the arc.


wherein each of the at least one fuel spray hole has a center axis that passes through the curved structure perpendicular to a tangent of the curved structure, the tangent drawn at an intersection with the center axis, and
wherein the center axis is disposed on a line that passes through a center of the arc.

Allowable Subject Matter
Claims 1-2, 4-12, and 14-22 are allowed in view of the amendment filed on March 12, 2021 and the above Examiner’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741